Case 1:18-cv-02221-CBA-PK Document 10 Filed 11/05/18 Page 1 of 2 PageID #: 32



United States District Court
Eastern District of New York                                   1:18-cv-02221-CBA-PK
Danielle Louis, individually and on behalf of all
others similarly situated

                                      Plaintiff

                   - against -                               Notice of Voluntary Dismissal
                                                                     with Prejudice

The Stop & Shop Supermarket Company LLC

                                      Defendant

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiffs hereby give notice that the above-

captioned action is voluntarily dismissed, with prejudice.

Dated: November 5, 2018
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                EDNY Bar Number SS-8533
                                                                891 Northern Blvd., Ste. 201
                                                                Great Neck, NY 11021
                                                                Tel: (516) 303-0552
                                                                Fax: (516) 234-7800
                                                                spencer@spencersheehan.com
Case 1:18-cv-02221-CBA-PK Document 10 Filed 11/05/18 Page 2 of 2 PageID #: 33




1:18-cv-02221-CBA-PK
United States District Court
Eastern District of New York

Danielle Louis, individually and on behalf of all others similarly situated


                                         Plaintiff


         - against -


The Stop & Shop Supermarket Company LLC

                                          Defendant




                         Notice of Voluntary Dismissal with Prejudice


                                   Sheehan & Associates, P.C.
                                   891 Northern Blvd., Ste. 201
                                     Great Neck, NY 11021
                                      Tel: (516) 303-0552
                                       Fax: (516) 234-7800
                                  spencer@spencersheehan.com



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: November 5, 2018
                                                                   /s/ Spencer Sheehan
                                                                       Spencer Sheehan
